internal_revenue_service number release date index number 2032a ------------------------------------ ------------------ ---------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148630-06 date september re --------------------------------- re --------------------------------- legend decedent ----------------------- --------------------------------- executors ------------------------------------------- accountant ------------------------------------------ date ----------------- date -------------------------- date ------------------- dear -------------- this is in response to a letter from your authorized representative dated date requesting an extension of time under sec_301 of the procedure and administration regulations to perfect a protective_election under sec_2032a of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date and the executors of decedent’s estate timely filed form_706 united_states estate and generation-skipping_transfer_tax return on date the executor hired accountant to prepare form_706 form_706 was prepared by accountant and a protective_election was made to value decedent’s timberland and farmland under sec_2032a the service issued a closing letter on date accountant failed to advise the estate that the protective_election must be perfected within 60-days from the date of the closing letter sec_2032a provides generally that if the decedent was at the time of his or her death a citizen or resident_of_the_united_states and the executor elects the application of this section and files the agreement referred to in sec_2032a then for plr-148630-06 purposes of chapter the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_20_2032a-8 of the estate_tax regulations provides in part that a sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such election once made shall be irrevocable protective_election may be made to specially value qualified_real_property the availability of special_use_valuation pursuant to this election is contingent upon values as finally determined or agreed to following examination of a return meeting the requirements of sec_2032a the protective_election is to be made by a notice of election filed with a timely estate_tax_return stating that a protective_election under sec_2032a is being made pending final_determination of values if it is found that the estate qualifies for special_use_valuation based upon values as finally determined or agreed to following examination of a return an additional notice of election must be filed within days after the date of such determination time to make a regulatory election or statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-1 the commissioner may grant a reasonable extension of sec_301_9100-2 provides automatic_extension of time for making certain sec_301_9100-1 through provide the standards the requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-148630-06 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently the executors are granted an extension of time of days from the date of this letter to make the alternate_valuation election under sec_2032a a copy of this letter should be forwarded to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely enclosures copy for sec_6110 purposes copy of this letter william o’shea associate chief_counsel passthroughs and special industries
